                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


RANDY FLOYD,                                     §
                                                 §
                                                 §    CIVIL ACTION NO. 6:18-CV-00020-RAS
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE,                                         §
                                                 §
               Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Randy Floyd initiated this civil action on January 22, 2018. The case was

referred to United States Magistrate Judge John D. Love, who issued a Report and

Recommendation recommending that the case be dismissed without prejudice for failure to obey

a court order and failure to prosecute. (Docket No. 14.) On September 26, 2018 Plaintiff received

a copy of the Magistrate Judge’s Report and Recommendation. Docket No. 15. The Report and

Recommendation informed Plaintiff of his rights to object to the Report and Recommendation

within 14 days, and further informed him that a failure to timely object shall bar “that party from

de novo review by the district judge of those findings, conclusions and recommendations and,

except on grounds of plain error, from appellate review of unobjected-to factual findings and

legal conclusions accepted and adopted by the district court.” Docket No. 14 at 2–3 (citing

Douglass v. United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)). Since the service of

the Report and Recommendation on September 26, 2018, Plaintiff has not filed objections and

the prescribed time period for doing so has passed.


                                                1
       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly ORDERED

that the complaint is hereby DISMISSED WITHOUT PREJUDICE.

           .    SIGNED this the 5th day of February, 2019.




                                                      _______________________________
                                                      RICHARD A. SCHELL
                                                      UNITED STATES DISTRICT JUDGE




                                             2
